Citation Nr: 1427020	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory/lung disorder, to include as secondary to posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for bilateral hearing loss from June 10, 2010?


REPRESENTATION

Appellant represented by:	National Association of County Veteran Services Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for a respiratory disorder, claimed as breathing problems, and a July 2010 rating decision that granted service connection for bilateral hearing loss, effective from November 26, 2008, and assigned a zero percent rating.  The Veteran appeals for a higher rating. 

The Veteran was afforded a hearing at the RO hearing in July 2010.  The transcript is of record.

In March 2012 and October 2013, the Board remanded the issue of entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides, and as secondary to PTSD; and the question of what evaluation is warranted for hearing loss from June 10, 2010 for further development.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development of the record is warranted prior to disposition of the appeal.  This is because satisfactory development of the record has not been performed.  

The Board most recently remanded this case in October 2013.  That remand noted that a November 2012 VA respiratory examination report stated only that PTSD was not the cause of the claimed lung condition.  The Board pointed out that there was no opinion or assessment as to whether herbicide exposure was implicated in the development of a current lung disability, nor did the examiner address whether a respiratory disorder was permanently aggravated by PTSD, as stipulated in the Board and the RO's instructions.  Hence, the examination report was determined to be inadequate for adjudication purposes and had to be remanded for further development. See Stegall v. West, 11 Vet.App. 268 (1998)

Pursuant to the Board's October 2013 remand, the claims folder was reviewed by a VA physician to address the deficiencies cited above.  A complete rationale was requested for any opinion provided.  The Board observes, however, that in the December 2013 clinical report, the VA physician merely offered conclusory responses by stating that "sc ptsd and medical treatment of ptsd has[sic] not aggravated lung nodule" and "[claimed lung problem] not at least as likely as not" (less than 50%) as a result of agent orange exposure [-] unable to find evidence of lung nodule sec to agent orange exposure in medical literature."  These opinions are cursory, and they fail to provide the required clinical rationale for the findings offered.  They are not well-reasoned opinions addressing whether there is a relationship between lung disability and PTSD and Agent Orange exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Board points out that what is sought is a thorough review of the record and an opinion enhanced by the examiner's clinical expertise and not just a summary statement.  There is simply not enough information addressing causation or lack thereof.  As such, the December 2013 examination report is inadequate for adjudication purposes.  

A remand by the Board confers on the appellant a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet.App. 268, 271 (1998).  Unfortunately, this case must be remanded once again to adequately develop the evidence.  However, the Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely accomplished.

Additionally, review of the record discloses that the Veteran does not appear to have had a VA compensation and pension audiology examination since June 2011.  When the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be afforded a new VA audiology evaluation.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the December 2013 examiner with access to Virtual VA and VBMS files, as well as a copy of this remand.  If that examiner is unavailable, forward the record to a qualified physician examiner for review.  If it is determined that additional examination is warranted to respond to the following questions, an examination should be scheduled.  After a thorough review of the record, the examiner must provide an opinion with a well-reasoned supporting rationale addressing whether it is at least as likely as not, i.e., is there a 50/50 chance that:"

a) Any current respiratory or lung disorder was aggravated (i.e., permanently worsened) by PTSD or by medical treatment prescribed for PTSD.  Why or why not? 

b) Any current respiratory or lung disorder is reasonably the result of presumed Agent Orange or herbicide exposure during active duty. Why or why not? 

A complete and well-reasoned rationale must accompany the opinions offered.

2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

3.  Schedule the appellant for a VA audiology examination to ascertain the severity of hearing loss disability.  The examination should be conducted in accordance with 38 C.F.R. § 4.85 (2013).

4.  After taking any further development deemed appropriate, readjudicate the issues.  If any benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

